19-3743
     Guzman-Mira v. Garland
                                                                                BIA
                                                                          Poczter, IJ
                                                                       A208 985 359
                              UNITED STATES COURT OF APPEALS
                                  FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED
AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS
COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX
OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A
PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY
NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 27th day of May, two thousand twenty-two.
 5
 6   PRESENT:
 7            JON O. NEWMAN,
 8            REENA RAGGI,
 9            WILLIAM J. NARDINI,
10                 Circuit Judges.
11   _____________________________________
12
13   RAUL ALEJANDRO GUZMAN-MIRA,
14            Petitioner,
15
16                    v.                                     19-3743
17                                                           NAC
18   MERRICK B. GARLAND, UNITED
19   STATES ATTORNEY GENERAL,
20            Respondent.
21   _____________________________________
22
23   FOR PETITIONER:                     Anne Pilsbury, Esq., Brooklyn,
24                                       NY.
25
26   FOR RESPONDENT:                     Ethan P. Davis, Acting Assistant
27                                       Attorney General; Jennifer P.
28                                       Levings, Senior Litigation
1                                    Counsel; Jennifer R. Khouri, Trial
2                                    Attorney, Office of Immigration
3                                    Litigation, United States
4                                    Department of Justice, Washington,
5                                    DC.

6        UPON DUE CONSIDERATION of this petition for review of a

7    Board of Immigration Appeals (“BIA”) decision, it is hereby

8    ORDERED, ADJUDGED, AND DECREED that the petition for review

 9   is DENIED.

10       Petitioner    Raul     Alejandro   Guzman-Mira,    a   native   and

11   citizen of El Salvador, seeks review of an October 30, 2019,

12   decision of the BIA affirming a February 15, 2018, decision

13   of an Immigration Judge (“IJ”), denying his application for

14   asylum,   withholding      of   removal,   and   relief    under    the

15   Convention Against Torture (“CAT”).          In re Raul Alejandro

16   Guzman-Mira, No. A208 985 359 (B.I.A. Oct. 30, 2019), aff’g

17   No. A208 985 359 (Immig. Ct. N.Y. City Feb. 15, 2018).

18   Guzman-Mira    testified    that    gang   members    threatened    and

19   extorted him after he witnessed them murder his neighbor, and

20   then beat him with an aluminum bat assuming he had cooperated

21   with police.     We assume the parties’ familiarity with the

22   underlying facts and procedural history.

23       We have reviewed both the IJ’s and BIA’s decisions.             See

24   Ming Xia Chen v. BIA, 435 F.3d 141, 144 (2d Cir. 2006).              We
                                  2
1    review    factual      findings     for      substantial            evidence       and

2    questions of law de novo.              See 8 U.S.C. § 1252(b)(4)(B);

3    Paloka v. Holder, 762 F.3d 191, 195 (2d Cir. 2014).

4    I.   Asylum and Withholding of Removal

5         We deny the petition as to asylum and withholding of

6    removal, finding no error in the agency’s conclusion that

7    Guzman-Mira failed to establish that he had been or would be

8    persecuted because of his political opinion or membership in

 9   his proposed particular social group of “people who have

10   cooperated with the police.”               To be eligible for asylum and

11   withholding      of   removal,    an   applicant            must    show    that    he

12   suffered past persecution, or has a well-founded fear or

13   likelihood      of    future    persecution,           on    account       of    race,

14   religion,      nationality,     membership        in    a    particular         social

15   group,    or    political      opinion.        8 U.S.C.            §§ 1101(a)(42),

16   1158(b)(1)(A),        (B)(i),     1231(b)(3)(A).              “To      show       that

17   persecution, or a well-founded fear of persecution, is on

18   account   of     political     opinion,      an    asylum          applicant      must

19   demonstrate that a persecutor’s motive to persecute arises

20   from the asylum applicant’s political belief, or from a

21   political belief imputed to him by the persecutor.”                         Zelaya-


                                            3
 1   Moreno   v.   Wilkinson,   989   F.3d   190,    196   (2d   Cir.    2021)

 2   (quotation marks, citations, and brackets omitted); see also

 3   Yueqing Zhang v. Gonzales, 426 F.3d 540, 545 (2d Cir. 2005).

 4   “[T]o qualify as a political opinion, an opinion must involve

 5   some support for or disagreement with the belief system,

 6   policies,     or   practices     of     a      government     and     its

 7   instrumentalities; an entity that seeks to directly influence

 8   laws, regulations, or policy; an organization that aims to

 9   overthrow the government; or a group that plays some other

10   similar role in society.”        Id. at 199–200 (quotation marks

11   and citations omitted).     “[U]nder appropriate circumstances,

12   even overtly apolitical or nongovernmental organizations may

13   take on a political valence such that support or opposition

14   to them can constitute a political opinion.”                Id. at 200.

15   “[W]hile one need not broadcast one’s beliefs to the entire

16   world to hold beliefs that are political in nature, these

17   beliefs and actions taken in support of them must have some

18   political ambition in mind—or, for an imputed claim, must be

19   perceived in this manner.”       Id. at 199.

20       Here, the agency reasonably found that gang members did

21   not persecute Guzman-Mira because of an actual or imputed


                                       4
 1   political   opinion.   Gang   members’    initial   threats   and

 2   extortion sought to prevent Guzman-Mira from reporting them

 3   to the police rather than on account of any belief he held,

 4   and were therefore not on account of political opinion.       See

 5   Zelaya-Moreno, 989 F.3d at 196.    After Guzman-Mira’s flight

 6   from his neighborhood caused the gang to suspect him of

 7   cooperating with police, members beat him in retaliation for

 8   his perceived cooperation.    But then too, the evidence does

 9   not show that the gang beat him because they perceived him to

10   have a “political ambition in mind.”     Zelaya-Moreno, 989 F.3d

11   at 199, 201–03.   Further, the evidence shows that the gang

12   that targeted Guzman-Mira is a criminal enterprise with self-

13   aggrandizing ends, not a political organization.      See id. at

14   201 (agreeing with the agency’s determination “that gangs are

15   criminal organizations and gang activities are not political

16   in nature” (quotation marks and ellipsis omitted)).     Although

17   Guzman-Mira presented evidence that gangs may emerge as a

18   political entity, that same evidence notes that gangs do not

19   have an explicit political agenda and that their primary

20   motive is group survival and personal gain.

21       The agency also reasonably concluded that the gang did


                                    5
 1   not   target    Guzman-Mira    because   of    his     membership     in   a

 2   particular social group.        To constitute a particular social

 3   group, a group must be “(1) composed of members who share a

 4   common    immutable       characteristic,       (2)       defined     with

 5   particularity, and (3) socially distinct within the society

 6   in question.”     Paloka, 762 F.3d at 196.          Guzman-Mira asserted

 7   membership in a group of “[p]eople who have cooperated with

 8   the   police.”     Cooperating     witnesses        may   constitute       a

 9   particular social group when they are socially distinct,

10   i.e., “[t]he number of persons who have given interviews to,

11   or otherwise cooperated with [law enforcement] is finite, and

12   undoubtedly quite limited” and “[a]n individual’s membership

13   is also verifiable.”      Gashi v. Holder, 702 F.3d 130, 137 (2d

14   Cir. 2012).       However, Guzman-Mira did not establish his

15   membership in any such group since he never cooperated with

16   the police.     Guzman-Mira argues that the agency erroneously

17   rejected his particular-social-group claim because it wrongly

18   assumed that membership could not be imputed.              He could have

19   defined   his    group   as   people   who    are    perceived   to   have

20   cooperated with police, but he did not do so and such group

21   would not likely satisfy the social distinction requirement.


                                        6
 1   See Gashi, 702 F.3d at 137.       Accordingly, given Guzman-Mira’s

 2   failure to establish a nexus between the harm he experienced

 3   and a protected ground, the agency properly determined that

 4   he was ineligible for asylum and withholding of removal.               See

 5   8 U.S.C. §§ 1101(a)(42),                  1158(b)(1)(A),         (B)(i),

 6   1231(b)(3)(A).

 7   II. CAT Relief

 8          We also deny the petition as to Guzman-Mira’s CAT claim.

 9   As an initial matter, the agency reasonably concluded that

10   Guzman-Mira did not suffer torture when gang members beat

11   him.    See 8 C.F.R. § 1208.18(a)(2) (“Torture is an extreme

12   form of cruel and inhuman treatment and does not include

13   lesser forms of cruel, inhuman or degrading treatment . . .

14   .”); Kyaw Zwar Tun v. U.S. INS, 445 F.3d 554, 567 (2d Cir.

15   2006) (“[T]orture requires proof of something more severe

16   than    the   kind   of   treatment   that    would   suffice   to   prove

17   persecution.”).       And, as a dispositive matter, the agency

18   reasonably concluded that Guzman-Mira had failed to establish

19   that it was more likely than not that he would be tortured by

20   or with the acquiescence of Salvadoran government officials.

21   See 8 C.F.R. § 1208.16(c)(2); Quintanilla-Mejia v. Garland,


                                           7
 1   3 F.4th 569, 592 (2d Cir. 2021).        In support of its conclusion

 2   as to government acquiescence, the agency found significant

 3   that Guzman-Mira did not inform law enforcement after he was

 4   beaten by gang members and that the police conducted a raid

 5   on his neighborhood after his neighbor was murdered by gang

 6   members seeking to locate those responsible for the murder.

 7   Guzman-Mira argues that the IJ “recognized in her statement

 8   of facts that Guzman had gone to a neighbor who was a police

 9   officer for guidance and was told not only that going to the

10   police would be futile but would put him in additional danger

11   due to corruption and collusion between the police and the

12   gangs,”   but    “did   not     acknowledge      what     this     means    for

13   government acquiescence.”          Pet. Br. at 19.             However, the

14   agency “need not expressly parse or refute on the record each

15   piece of evidence offered by the petitioner.”                    Scarlett v.

16   Barr, 957 F.3d 316, 329 (2d Cir. 2020) (internal quotation

17   marks and alterations omitted).           Guzman-Mira also stresses

18   that his neighbor’s advice was “well-supported by the country

19   conditions      demonstrating     the   same.”          Pet.     Br.   at   19.

20   Although Guzman-Mira presented country conditions evidence

21   that the Salvadoran government had difficulty controlling


                                         8
 1   gang    activity    and    guaranteeing     its    citizens’   safety,    we

 2   cannot conclude that it was error for the agency to credit

 3   the    countervailing      evidence    of   effective    law   enforcement

 4   investigation       into   gang     violence,     specifically   the   raid

 5   following     the    murder    of     Guzman-Mira’s     neighbor.        See

 6   Quintanilla-Mejia, 3 F.4th at 593 (“Because the agency’s

 7   conclusion finds support in record evidence, [the petitioner]

 8   cannot secure CAT relief by pointing to conflicting evidence

9    that might support—but not compel—a different conclusion.”).

10          For the foregoing reasons, the petition for review is

11   DENIED.     All pending motions and applications are DENIED and

12   stays VACATED.

13                                        FOR THE COURT:
14                                        Catherine O’Hagan Wolfe,
15                                        Clerk of Court




                                           9